DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “i) based on an overlap between physical downlink control channel (PDCCH) monitoring occasions of a user equipment (UE) in the first CORESET and the second CORESET and ii) based on the first CSI-RS for the first CORESET and the second CSI-RS for the second CORESET being related with the SSB” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method performed by a base station (BS) in a wireless communication system, the method comprising: transmitting a synchronization signal/physical broadcast channel block (SSB), transmitting a first channel state information-reference signal 
2.	Regarding claim 5 – A base station (BS), the BS comprising: a transceiver, at least one processor, and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: transmitting a synchronization signal/physical broadcast channel block (SSB), transmitting a first channel state information-reference signal (CSI-RS) for a first control resource set (CORESET), transmitting a second CSI-RS for a second CORESET, and i) based on an overlap between physical downlink control channel (PDCCH) monitoring occasions of a user equipment (UE) in the first CORESET and the second CORESET and ii) based on the first CSI-RS for the first CORESET and the second CSI-RS for the second CORESET being related with the SSB: transmitting a control signal, to be monitored in both the first CORESET and the second CORESET by the UE, through a PDCCH in at least one CORESET among the first CORESET and the second CORESET.
3.	Regarding claim 9 – At least one processor that is configured to control a wireless communication device to perform operations comprising: transmitting a synchronization signal/physical broadcast channel block (SSB), transmitting a first channel state information-
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-9 are allowable over the prior art of record.

Conclusion

Claims 1-9 being allowable, Prosecution On The Merits Is Closed in this application.


1.	Cirik et al. (US 2019/0394082 A1) discloses PUCCH based beam failure recovery procedure.
2.	Cirik et al. (US 2019/0349061 A1) discloses prioritization in beam failure recovery procedures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building

500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
21 December 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465